     Case 1:19-cv-00254 Document 35 Filed 07/20/20 Page 1 of 3 PageID #: 164



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

NIVALDO RIASCOS,

             Plaintiff,

v.                                         Civil Action No: 1:19-00254

WARDEN, FCI MCDOWELL,

             Defendant.

                       MEMORANDUM OPINION AND ORDER

       By Judgment Order dated July 1, 2020, the court accepted the

Proposed Findings and Recommendation of the magistrate judge,

overruled plaintiff’s objections thereto, and dismissed

plaintiff’s petition under 28 U.S.C. § 2241 for a writ of habeas

corpus.     Pending before the court is plaintiff’s motion to alter

or amend judgment pursuant to Rule 59.           (ECF No. 32).

       In opining on the propriety of granting a motion to alter or

amend a judgment under Rule 59(e), the United States Court of

Appeals for the Fourth Circuit has stated:

       A district court has the discretion to grant a Rule
       59(e) motion only in very narrow circumstances: “(1) to
       accommodate an intervening change in controlling law;
       (2) to account for new evidence not available at trial;
       or (3) to correct a clear error of law or to prevent
       manifest injustice.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002)(citation

omitted); see also United States ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002), cert.

denied, 538 U.S. 1012 (2003).         The circumstances under which this
  Case 1:19-cv-00254 Document 35 Filed 07/20/20 Page 2 of 3 PageID #: 165



type of motion may be granted are so limited that “[c]ommentators

observe ‘because of the narrow purposes for which they are

intended, Rule 59(e) motions typically are denied.’”           Woodrum v.

Thomas Mem’l. Hosp. Found., Inc., 186 F.R.D. 350, 351

(S.D.W. Va. 1999)(citation omitted).

     “Rule 59(e) motions may not be used [ ] to raise
     arguments which could have been raised prior to the
     issuance of the judgment, nor may they be used to argue
     a case under a novel legal theory that the party had
     the ability to address in the first instance.” Id.
     [Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d
     396, 403 (4th Cir. 1998)] A Rule 59(e) motion tests
     whether the Court’s initial Order was “factually
     supported and legally justified.” Hutchinson v.
     Staton, 994 F.2d 1076, 1081-82 (4th Cir. 1993). In
     other words, the Court may decline to reconsider a
     prior holding that “applied the correct legal
     standards” and made “factual findings [ ] supported by
     substantial evidence.” Harwley v. Comm'r of Soc. Sec.
     Admin., 714 Fed. Appx. 311, 312 (Mem) (4th Cir. 2018).
     The movant’s “mere disagreement” with the Court’s legal
     application “does not support a Rule 59(e) motion.”
     Hutchinson, 994 F.2d at 1082. Accordingly, Rule 59(e)
     provides an “extraordinary remedy which should be used
     sparingly.” Pac. Ins. Co., 148 F.3d at 403.

Heaton v. Stirling, Civil Action No. 2:19-0540-RMG, 2020 WL

838468, *1 (D.S.C. Feb. 18, 2020).

     Plaintiff’s motion does not fall within the limited

circumstances under which a Rule 59(e) motion may be granted as

enunciated by the Fourth Circuit.        His motion does not raise

evidence unavailable at trial or stem from an intervening change

in the applicable law.     Nor, despite plaintiff’s argument to the

contrary, can the court conclude that a clear error of law has



                                     2
  Case 1:19-cv-00254 Document 35 Filed 07/20/20 Page 3 of 3 PageID #: 166



been made or that the court’s failure to grant the motion would

result in manifest injustice to Riascos.

     For these reasons, the Rule 59 motion is DENIED.                   The Clerk

is directed to send a copy of this Memorandum Opinion and Order

to counsel of record and unrepresented parties.

     IT IS SO ORDERED this 20th day of July, 2020

                                  ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                     3
